Adams, J.
The plaintiff contends that the defendant should be treated as a mortgagee in possessioxx, liable to account for the use of the premises; and he concedes that he is entitled, under the circumstance, to be allowed the reason*189able value of his improvements. He contends that if the account had been properly stated it would appear that he owed the defendant only $91.92, and that- he should have been decreed to be entitled to a deed upon the payment of the amount tendered, and should have been allowed his costs. Whether the transaction was a mortgage we need not determine. The court below held that it was not. It refused to allow the plaintiff anything for the use of the premises, and we presume it was because it did not deem the transaction a mortgage. If we should think that the court' erred in respect to the character of the transaction, we should still have to say that under the pleadings and evidence, we do’not think that the plaintiff was entitled to a better decree than he obtained. It was not necessary perhaps that "he should tender, or even offer to pay, a specific sum for improvements. But he should at least have offered in a general way to pay the reasonable value of the improvements, and should have averred such offer in his petition. It is possible that he intended to make such averment, but we think not. The averment is that he £‘ agreed to pay the reasonable value of the improvements.” The fair import of this language is that he offered to obligate himself to pay for the improvements thereafter, and did not offer to pay at that time as a condition precedent to a right to a deed. We are strengthened in this view by the fact that the plaintiff, by his counsel, contends in his argument that payment for the improvements was not a condition precedent to a right to a deed, but only the payT ment of $105. But if we are mistaken in our construction of the petition,- we have to say that we do. not think that the evidence shows that the-plaintiff made a proper offer to pay for the improvements. Whatever offer he made he made through his wife as his agent. And while there is evidence tending to show that she offered to pay the full reasonable value of the improvements, whatever it might be, yet it is shown very clearly that she was not furnished with' money *190enough to do it, and what is more, she expressly testified that her husband forbade her to pay more than $25. If site offered to pay the reasonable value, she made the offer without authority, for the reasonable value exceeded $25. The next day this action was commenced, no further offer in the meantime having been made. The plaintiff contends that the use of the premises was more than enough to pay for the improvements. But it was not until after the alleged offer that the defendant took possession. There was at that time no use of the premises to be off-set against improvements.
Under the pleadings and evidence we do not think that the plaintiff has any reason to complain of the decree. „
Affirmed.